United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 97-3336
      ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              *
                                      *
Steven A. Glaus,                      *
                                      *
           Appellant.                 *
      ___________
                                          Appeals from the United States
      No. 97-3391                         District Court for the
      ___________                         Eastern District of Missouri.

United States of America,             *
                                      *         [UNPUBLISHED]
            Appellee,                 *
                                      *
      v.                              *
                                      *
Rodrigo Q. Rodriguez, also known      *
as Poncho, also known as Jose Luis    *
Camacho Diaz,                         *
                                      *
            Appellant.                *
                                     ___________

                           Submitted: June 15, 1998

                                Filed: June 18, 1998
                                    ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

       A jury convicted Steven A. Glaus and Rodrigo Q. Rodriguez of conspiring to
distribute, and of possessing with intent to distribute, more than one kilogram each of
heroin and methamphetamine. At sentencing, the district court attributed three to ten
kilograms of “heroin and/or methamphetamine” to each defendant, and sentenced Mr.
Glaus to 300 months imprisonment and Mr. Rodriguez to 292 months imprisonment.
Both defendants appealed; we determined the district court&s drug quantity finding was
not sufficiently supported by the evidence, and remanded for resentencing. See United
States v. Rodriguez, 112 F.3d 374, 375-76 (8th Cir. 1997). In this consolidated appeal,
both Mr. Glaus and Mr. Rodriguez challenge their respective sentences imposed
following resentencing. We affirm.

      At Mr. Glaus&s resentencing, he admitted responsibility for 52 grams of
methamphetamine and 72 grams of heroin. The district court accepted that concession,
and otherwise applied the offense-level enhancements and criminal history category
adopted at Mr. Glaus&s initial sentencing. The court sentenced Mr. Glaus to 130
months imprisonment and 5 years supervised release.

       Mr. Glaus&s only argument on appeal is that the district court erred in overruling
his objection to a two-level firearm enhancement. We conclude Mr. Glaus waived this

                                          -2-
challenge by failing to raise it in his earlier direct appeal. See United States v. Kress,
58 F.3d 370, 373 (8th Cir. 1995).

       At Mr. Rodriguez&s resentencing, he contended that the amount of drugs
attributable to him was limited to the amount testified to by a co-conspirator.
Accepting that concession, the court sentenced Mr. Rodriguez to 235 months
imprisonment and 5 years supervised release.

       On appeal, Mr. Rodriguez challenges the district court&s drug quantity
determination on resentencing. We conclude that the district court did not clearly err
in its drug quantity determination which was supported by the co-conspirator&s
testimony. See United States v. McMurray, 34 F.3d 1405, 1415 (8th Cir. 1994)
(standard of review), cert. denied, 513 U.S. 1179 (1995); United States v. Candie, 974
F.2d 61, 65 (8th Cir. 1992) (noting district court&s drug quantity determination is not
clearly erroneous when quantity is even “reasonably” supported by evidence). We
decline to consider the challenges Mr. Rodriguez raises to the application of offense-
level enhancements for his role in the offense and for obstruction of justice, and to the
denial of an acceptance-of-responsibility adjustment, as he is bound by our resolution
of those issues in his earlier direct appeal. See United States v. Bowers, 21 F.3d 843,
844 (8th Cir. 1994) (per curiam) (court will not consider defendant&s challenge to
enhancement which was rejected on first appeal in defendant&s second appeal because
issue is barred by law-of-the-case doctrine).

      Accordingly, the judgments are affirmed.




                                           -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -4-